                                        318 Filed 05/29/20
         Case 1:10-cr-01046-VM Document 319       05/28/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 28, 2020

By ECF
Hon. Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Yovana Dolphy, 10 Cr. 1046 (VM)

Dear Judge Marrero:

        The Government writes to request an adjournment of the sentencing in the above-captioned
matter, currently scheduled for June 2, 2020, for approximately 30 days in light of the Covid-19
pandemic. The Government has conferred with defense counsel who consents to the adjournment.
The Government has also conferred with Probation, who has advised that June 30, 2020, is the
maximum expiration date of the defendant’s supervised release. Probation further advised that, in
the event that the defendant is not sentenced by June 30, 2020, the case will be in delayed
revocation status due to the violation and Probation will continue supervising the defendant until
she is sentenced.



                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: _____________________________
                                             Elizabeth A. Espinosa
                                             Assistant United States Attorney
                                             (212) 637-2216
